EXHIBIT 10.1
SUPERVALU INC.
2002 STOCK PLAN
AMENDMENT NO. 1
TO
RESTRICTED STOCK UNIT AWARD AGREEMENT
     This Amendment No. 1 (this “Amendment”) is made and entered into as of the
16th day of April, 2010, by and between SUPERVALU INC., a corporation organized
and existing under the laws of the State of Delaware (the “Company”), and
Jeffrey Noddle (“Mr. Noddle”), an individual who is employed by the Company as
its Executive Chairman, in order to amend that certain Restricted Stock Unit
Award Agreement (the “Original Agreement”) made and entered into as of the 12th
day of October 2006, by and between the Company and Mr. Noddle.
RECITALS
     WHEREAS, pursuant to the Agreement, the Board of Directors of the Company
(the “Board”) provided a retention incentive award for Mr. Noddle in the form of
restricted stock units (“RSUs”) under the Company’s 2002 Stock Plan (the
“Plan”), that vest in installments after the lapse of specified time periods
subject to the satisfaction of certain conditions; and
     WHEREAS, the Board has now determined, in light of Mr. Noddle’s retirement
from the Company and because the objectives of the Agreement have been met, that
the unvested RSUs under the Agreement shall vest on June 24, 2010, the effective
date of Mr. Noddle’s retirement, subject to the terms and conditions of the
Agreement as amended hereby;
     NOW THEREFORE, in consideration of the foregoing and the terms and
conditions set forth herein, the parties hereto, intending to be legally bound,
hereby agree as follows:
          1. Amendment of Original Agreement
     (a) Section 2(a) of the Original Agreement is hereby amended in its
entirety to read as follows:
     “(a) Scheduled Vesting. Subject to all of the terms and conditions of this
Agreement, including but not limited to the “Conditions to Vesting” set forth in
Section 2(b) below, a portion of the RSUs shall vest on the each of the dates
set forth in the table below (each a “Vesting Date”), in such a manner that the
cumulative amount of RSUs that have vested on each Vesting Date shall correspond
to the percentage amounts shown for such Vesting Date, provided Mr. Noddle is in
the employ of the Company on the applicable Vesting Date.

              Percentage of   Date   RSUs Vested  
October 12, 2009
    25 %
June 24, 2010
    100 %

     (b) Section 2(b)(ii) of the Original Agreement is hereby amended in its
entirety to read as follows:
     “(ii) Adjustments/Forfeiture Based on Stock Value. On each Vesting Date,
the Company shall determine the average of the fair market values of its Common
Stock on each trading day that has occurred during the preceding ninety
(90) calendar days. Such average shall be determined by taking the aggregate of
the average of the opening and closing sale prices of the Company’s Common Stock
as reported on the New York Stock Exchange for each day on which the New York
Stock Exchange was open for trading during such ninety day period and on which
the Company’s Common Stock was permitted to be traded, and dividing the result
by the number of such days. The result so determined shall be referred to herein
as the “Average FMV” for such Vesting Date.

1



--------------------------------------------------------------------------------



 



     If the Average FMV determined as of the Vesting Date is less than $32.77
(the “Reference Value”), the amount of RSUs scheduled to vest on that date shall
be reduced by an amount equal to the percentage difference between the Reference
Value and such Average FMV, and the amount of RSUs so reduced shall be shall be
forfeited and Mr. Noddle shall have no rights with respect to same.”
     (c) Section 2(b)(iv) of the Original Agreement is hereby deleted in its
entirety, and Section 2(b)(v) of the Original Agreement is hereby renumbered as
Section 2(b)(iv).
     (d) Section 4(a) of the Original Agreement is hereby amended in its
entirety to read as follows:
     “(a) If all or a portion of the RSUs vest pursuant to Subsection 2(a) or
2(b) above, the Company shall make payment to Mr. Noddle no later than the 30th
day following the date on which such RSUs vest by issuing one share of Common
Stock for each RSU that has vested. Issuance shall be in book entry or
certificate form, registered in the name of Mr. Noddle.”
          2. General Provisions
     (a) This Amendment shall be construed in connection with and as part of the
Agreement, and except as modified and expressly amended by this Amendment, all
terms, conditions and covenants contained in the Agreement are hereby ratified
and shall be and remain in full force and effect.
     (b) The validity, construction and effect of this Amendment, and any rules
and regulations relating to this Amendment, shall be determined in accordance
with the laws of the State of Minnesota (other than its law respecting choice of
law), except to the extent the general corporation law of the State of Delaware
would be applicable.
     (c) The headings in this Amendment are for convenience of reference only
and shall not be deemed in any way to be material or relevant to the
construction or interpretation of this Agreement or any provision hereof.
     IN WITNESS WHEREOF, the Company and Mr. Noddle have signed this Agreement
as of the 16th day of April, 2010.

            SUPERVALU INC.          
By:
/s/ David E. Pylipow   /s/ Jeffrey Noddle
 
       
 
  David E. Pylipow   Jeffrey Noddle
 
  Its: Executive Vice President,    
 
  Human Resources    

2